DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Brett Sylvester on 21 January 2022 a provisional election was made without traverse to prosecute the invention of group III, claims 24 and 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “I” and “O” which are not defined in the claim.  
	24-25 are rejected due to their dependency from claim 1. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015-028125, see English Translation of JP2015028125) in view of Yoshimura et al. (JP 2007-256683, see English Translation of JP2007256683). 
Regarding claim 1, Yamada discloses a photosensitive resin composition ([0069], [0078], [0083], [0148], [0161]-[0162], e.g., a photosensitive black composition) comprising: 
a binder ([0007], e.g., binder resin) having and a weight-average molecular weight equal to or smaller than 25,000 ([0126], e.g., binder resin has a Mw equal to 25,000);
a pigment ([0007], e.g., an organic pigment); 
a polymerizable monomer ([0011], [0059], [0081], e.g., an ethylene unsaturated monomer (e.g., polymerizable monomer)); and 
a polymerization initiator ([0011], [0147], e.g., a photopolymerization initiator),
and wherein a content of the pigment is from 10 to 40% by weight with respect to a total amount of solid contents of the photosensitive resin composition ([0040], e.g., 10 to 40% by weight).
Yamada does not disclose wherein the binder has an I/O value equal to or greater than 0.5, and wherein the content of the pigment is equal to or greater than 20% by mass with respect to a total amount of solid contents of the photosensitive resin composition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yoshimura in the invention of Yamada for containing a binder having I/O value of 0.5 or more and a pigment in an amount of 20% or more by mass in order to obtain a light-shielding film having good pigment dispersibility and a high optical density (see [0165] of Yoshimura).  

	Regarding claim 24, Yamada further discloses a decorative pattern which is a patterned cured material of the photosensitive resin layer including solid contents of the photosensitive resin composition according to claim 1 (see [0016], [0171]).

	Regarding claim 25, Yamada further discloses a touch panel comprising: the decorative pattern according to claim 24 (see [0016], [0171]). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gotoh et al. (US 2014/0375912) discloses a photocurable resin composition comprising a binder, a pigment, a polymerizable monomer, and a polymerization initiator, wherein a content of 
Kodama et al. (EP 2244281) discloses a photosensitive resin composition comprising a difunctional monomer, wherein a content of the difunctional monomer is equal to or greater than 50% by mass with respect to a total amount of the polymerizable monomer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HONG ZHOU/Primary Examiner, Art Unit 2623